Elliott, J.
Ghon sued, and recovered a judgment against the railroad company, for the value of a heifer, killed by a locomotive on the track of the company’s road,, at a point where the road was not fenced.
S. Stansifer, for appellant.
The case is brought to this court On the evidence. The finding below is objected to on the ground that the company was not required to fenee the road .at the place where the heifer was killed. The jury that tried the ease in the circuit court found otherwise, and we think the • evidence sustains the finding.
The judgment is affirmed, with ten per cent, damages and costs.